DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made of Applicant’s claim amendments on 06/10/2022. The claim amendments are entered. Presently, claims 1-20 remain pending. Claims 8-20 are newly added.
Response to Arguments
Applicant's arguments filed 06/10/2022 have been fully considered but they are not persuasive. 
35 USC 101 Rejections
Applicant argues: “Applicant respectfully notes that as to each element of the pending claims asserted to be an "additional element" the Examiner has failed to present a "citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well- understood, routine, conventional nature of the additional element(s)" in compliance with the Guidelines. Applicant respectfully notes that as to each element of the pending claims asserted to be an "additional element" the Examiner has failed to present a "citation to one or more of the court decisions discussed in MPEP @ 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s)"in compliance with the Guidelines.” (page 16 of remarks)
Examiner response: Examiner respectfully disagrees. The Supreme Court has identified a number of considerations as relevant to the evaluation of whether the claimed additional elements amount to an inventive concept. The MPEP states the following for a factual determination as to whether an additional element is well-understood, routine, or conventional activity: “Appropriate forms of support include one or more of the following: (a) A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s); (b) A citation to one or more of the court decisions discussed in Subsection II below as noting the well-understood, routine, conventional nature of the additional element(s);” (MPEP 2106.05 (d) (II)). Examiner has cited to either Berkheimer evidence OR a citation to one or more court decisions discussed in subsection II. Evidence for a well-understood, routine, or conventional activity is not limited to only Berkheimer evidence. Arguments are not persuasive.
Applicant argues: “Elements asserted by the Examiner to define a mental process cannot practically be performed in the human mind. For example, "extracting using natural language processing datarelevant to a point of view of the user from the communication data stream... ," and "generating one or more point of view record corresponding to the user based on the data from the extracting;" cannot practically be performed by the human mind.” (page 46 of remarks).
Examiner response: Examiner respectfully disagrees. Examiner did not cite to the “extracting” limitation as being a mental process. Instead, the limitation was addressed as a well-understood, routine, or conventional additional element. Examiner disagrees that the “generating” limitation cannot be performed in the human mind. Under the broadest reasonable interpretation, a human can come up with a simple table (i.e. record) containing information about another user’s point of view based on extracted data with the help of paper and pencil. Arguments are not persuasive.
Applicant argues: It is impermissible for the Examiner to disregard sections of the applicant's disclosure that reference improvements to computer technology or another technical field. (pages 46-47 of remarks).
Examiner response: Examiner respectfully disagrees. Applicant is reminded that although the claims are interpreted in light of the specification, the written description may not be read into the claim when the claim language is broader than the embodiment (MPEP 2111.01 (II)). The claims as current written do not amount to significantly more than the judicial exception. The claim is not patent eligible. Arguments are not persuasive. 
Applicant argues: “For example, the rejections as the dependent claims 2 and 3 can be characterized by (a) a copying and pasting of the claim language, followed by (b) the summary conclusion that recitations are understood as a "field of use" followed by (c) the summary conclusion that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception… In any respect the Examiner has misapplied the "field of use" analysis. According to a "field of use" analysis, a field of use analysis may present evidence in support of a finding of ineligibility where the asserted field of use element is "merely an incidental or token addition to the claim that did not alter or affect how the process steps” (page 48 of remarks)
Examiner response: Examiner respectfully disagrees. Claim 2 and Claim 3 are simply specifying the type of data used for the POV record. Specifying the data type does not add significantly more to the claim. For instance, a data gathering step that is limited to a particular data source (such as the Internet) or a particular type of data (such as power grid data or XML tags) could be considered to be both insignificant extra-solution activity and a field of use limitation. See, e.g., Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (limiting use of abstract idea to the Internet); Electric Power, 830 F.3d at 1354, 119 USPQ2d at 1742 (limiting application of abstract idea to power grid data); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017) (limiting use of abstract idea to use with XML tags). (See MPEP 2105.06 (h)). Arguments are not persuasive. 
35 USC 103 Rejections
Applicant argues: Wu does not teach “storing, by the one or more processor, the one or more point of view record from the generating in a knowledge base such that the one or more point of view record may be utilized by another user communicating with the user.” (pages 53-55 of remarks).
Examiner response: Examiner respectfully disagrees. Firstly, a “knowledge base” is not further defined in the claims. Examiner is interpreting a knowledge base as a storage for data which is not limited to only a database. In fact, the knowledge base is likely purposely left open-ended to be construed broadly. Examiner notes even the written description does not further define what a knowledge base is. As such, a table or a graph reads on a knowledge base. Arguments are not persuasive. 
Applicant argues: Regarding claim 4, the Examiner has failed to address all of the claim elements. Regarding the first recitation of "communication assistant service result" recited in the context of "locating, from the knowledge base, a communication assistant service result" the Examiner refers to first elements of Wu '928, namely "question-answer pair" at [0061] of Wu '928. However, as to the second recitation of Wu '928 in the context of "delivering the communication assistant service result to the another" the Examiner refers to second elements of Wu '928, namely "emotion card" per [0116] of Wu '928.
Examiner response: Examiner respectfully disagrees. Examiner interprets “communication assistant service result” as the response given from Wu’s chatbot (i.e. question-answer pair). The response given by the chatbot (i.e. communication assistant service result) may include information from the emotion card. (see at least paragraphs [0061], [0113], and [0115]). Arguments are not persuasive.
Applicant argues: If the Examiner wishes to maintain the rejection of claim 8, the Examiner is respectfully requested to identify where in the cited prior art there is a disclosure of "detecting a certain communication instance as being eligible for the communication assistant service, wherein the user and a second user of the users are human users participating in the certain communication instance at a time of the detecting; and selectively delivering to the second user a certain communication assistant service communication in dependence on processing of the stored at least one point of view record of the user, wherein the selectively delivering to the second user is performed while the second user and the user are participating in the certain communication instance, wherein the selectively delivering includes presenting the certain communication assistant service communication to the second user without presenting the certain communication assistant service communication to the user" in the context as recited in claim 8. (page 56 of remarks).
Examiner response: Examiner respectfully disagrees. Wu teaches 
a system comprising: 
a memory (para [0252] the software may reside on a computer-readable medium. A computer-readable medium may include, by way of example, memory such as a magnetic storage device (e.g., hard disk, floppy disk, magnetic strip), an optical disk, a smart card, a flash memory device, random access memory (RAM), read only memory (ROM), programmable ROM (PROM), erasable PROM (EPROM), electrically erasable PROM (EEPROM), a register, or a removable disk.); 
one or more processor in communication with the memory (para [0247] The apparatus 2700 may comprise at least one processor 2710.); and 
program instructions executable by the one or more processor via the memory to perform a method for providing a communication assistant service to users of a communication instance, comprising: 
obtaining a communication data stream in which a user of the users participates (para [0049] Herein, "session" may refer to a time-continuous dialog between two chatting participants, and may include messages and responses in the dialog; "session connection" may refer to a connection for carrying a session; and "chat flow" may refer to a chatting procedure including messages and responses from two chatting participants, and may comprise one or more sessions. The session is the “communication data stream”.); 
extracting using natural language processing data (para [0001] Generally, the chatbot may scan for keywords within a message input by a user or apply natural language processing on the message, and provide a response with the most matching keywords or the most similar wording pattern to the user.) relevant to a point of view of the user from the communication data stream (para [0063] The psychological assisting module 260 may comprise a sentiment analysis classifier 264, which is used for performing sentiment analysis on input messages.) by use of at least one pre-trained point of view classifier (para [0119] As mentioned above, the embodiments of the present disclosure propose a sentiment analysis classifier. The sentiment analysis classifier may classify emotion of text, voice, image and video into a respective category. In an implementation, the sentiment analysis classifier may be of 8 dimensions and may discriminate 8 categories of emotion, including happy, angry, fearful, contemptuous, sad, surprise, disgusted and neutral.); 
generating at least one point of view record of the user based on the data from the extracting (Fig. 10; para [0113] the emotion card 1000 may be generated, based on information extracted from the session between the user and the chatbot, as comprising: Topic=work, which denotes that the topic between the user and the chatbot is about "work"; Emotion=so sad, too tired, which denotes that the emotion of the user is so sad and too tired; and Fig. 11; The emotion card is “the point of view record” from User A as shown in figure 11.); 
storing the at least one point of view record of the user from the generating in a knowledge base (para [0050] The chatbot server 120 may connect to or incorporate a chatbot database 122. The chatbot database 122 may comprise information that can be used by the chatbot server 120 for generating responses. And para [0114] It should be appreciated that, depending on specific application requirements, the emotion card 1000 may further comprise any items other than the ones listed in FIG. 10. Moreover, the emotion card 1000 is not limited to the card format as shown in FIG. 10, but can also be represented in a format of graph, table, etc.); 
detecting a certain communication instance as being eligible for the communication assistant service (para [0244] The apparatus 2600 may comprise: a first request receiving module 2610, for receiving a first request for obtaining user information of a user in a chat flow; a user information providing module 2620, for providing the user information based on the first request; Chat flow (i.e. communication instance).), wherein the user and a second user of the users are human users participating in the certain communication instance at a time of the detecting (fig. 9; para [0105] FIG. 9 illustrates an exemplary chat window 900 between a Chabot and a psychologist according to an embodiment. The chat window 900 shows a procedure of inviting a psychologist to talk to a user. The chat flow in the chat window 900 may correspond to the chat flow shown in the chat window 800 in FIG. 8. Figure 8 & figure 9 show a chat flow (i.e. Communication instance) between at least three users, a chatbot, a psychologist, and a patient. The patient is the first user and the psychologist is the second user); and 
selectively delivering to the second user a certain communication assistant service communication in dependence on processing of the stored at least one point of view record of the user (para [0107] Based on the response from the psychologist, the chatbot may provide the psychologist with a suggested cure strategy “A blue music or a 30-minute running for him”. Then, as required by the psychologist, the chatbot may establish a session connection between the psychologist and the user in the chat flow. And para [0116] In an implementation, such as, in the chat flow 900 in FIG. 9, an emotion card may be used as a part of the information about the user that is provided to the psychologist when inviting the psychologist. The emotion card (i.e pov record) may be provided the psychologist (i.e. second user) in the chat flow (i.e. communication instance).), wherein the selectively delivering to the second user is performed while the second user and the user are participating in the certain communication instance, wherein the selectively delivering includes presenting the certain{H2380420 1}4Application No.: 15/820,974Docket No.: END920170134US02 communication assistant service communication to the second user without presenting the certain communication assistant service communication to the user (para [0105] FIG. 9 illustrates an exemplary chat window 900 between a Chabot and a psychologist according to an embodiment. The chat window 900 shows a procedure of inviting a psychologist to talk to a user. The chat flow in the chat window 900 may correspond to the chat flow shown in the chat window 800 in FIG. 8. It can be seen in figure 9 and 8 that the information from the emotion card (i.e. pov record) is only viewable from the psychologist in figure 9 and not seen by the patient in figure 8.). Arguments are not persuasive
Applicant argues: Regarding claim 14, claim 14 recites in combination with numerous additional elements, the elements of "adjusting, prior to the delivering, a confidence weight corresponding to the point of view record based on one or more factor, and performing the delivering in dependence on the adjusting such that the second user is informed of a likelihood that the point of view is applicable for the certain communication instance." 
Applicant is unable to find either in the statement of rejection or in the cited prior art based on a current review thereof the elements of "adjusting, prior to the delivering, a confidence weight corresponding to the point of view record based on one or more factor, and performing the delivering in dependence on the adjusting such that the second user is informed of a likelihood that the point of view is applicable for the certain communication instance" in the context as recited in claim 14. 
Examiner response: Examiner respectfully disagrees. Wu teaches
adjusting, prior to the delivering, a confidence weight corresponding to the point of view record based on one or more factor (para [0130] In Equation (6), a clipped Rectified-Linear activation function g(z) is used, and W.sup.(l) and b(.sup.l) are weight matrix and bias parameter for Layer l respectively. and para [0205] The DMN model 2210 may comprise a ranked candidate cure strategy module 2234. At the ranked candidate cure strategy module 2234, the DMN model 2210 may compute hidden state and facts for one or more ranked candidate cure strategies in the same way as the input module 2236. Emotion card cure strategies are ranked (i.e. weighted).), and performing the delivering in dependence on the adjusting such that the second user is informed of a likelihood that the point of view is applicable for the certain communication instance (para [0113] and Effectivenessyes (“it's helpful”), which denotes that the effectiveness of the cure strategy is determined as positive based on a feedback “it's helpful” from the user. Effectiveness (i.e. likelihood pov is applicable).). Arguments are not persuasive.
Applicant argues: “(An obviousness determination requires finding both "that a skilled artisan would have been motivated to combine the teachings of the prior art 
... and that the skilled artisan would have had a reasonable expectation of success in doing so.") (emphasis added). Obviousness requires more than a mere showing that the prior art includes separate references covering each separate limitation in a claim under examination.”
Examiner response: Examiner respectfully disagrees. Examiner notes that the Applicant is not actually seen the prior art applied to claims 8-20 as they are newly added claims yet is already arguing the reason to combine references without actually having seen the new rejections of claims 8-20. Examiner wait to respond to the combination arguments after the Applicant has seen and has reasonable addressed why the applied references cannot be applied. Arguments are not persuasive.   

Claim Objections
Claims 10 and 12 objected to because of the following informalities:  The claims recite the term “historical point of view record”. The term “historical” is not described in the written description. For examination purposes, examiner will interpret a “historical point of view record” as any previously generated POV record. Appropriate correction is required.
Claim 17 objected to because of the following informalities:  “wherein the one or more factor includes an age factor” is repeated twice in “wherein the one or more factor includes an age factor, wherein the confidence weight corresponding to the point of view record is adjusted based on age of the point of view record, wherein the one or more factor includes an age factor, wherein the confidence weight corresponding to the point of view record is adjusted based on a context factor, wherein the confidence weight corresponding to the point of view record is adjusted based on similarity of context associated to the point of view record to context of the certain communication instance.”.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4, and 7 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-9, 11, and 14 of copending Application No. 15626362 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference appears to be that the claims from the copending application 15626362 are the computer product claims 8-9, 11, and 14 corresponding to the method claims 1-2, 4, and 7 of the instant application. It is obvious that the memory (i.e. computer readable storage medium), processor, and computer program instructions are needed in order to carry out the method claims of the instant application.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-2, 4-6, 8, 14, and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 9-10 of U.S. Patent No. US 11429833 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 and 4-6 of the instant application are almost the same as claim 9 of the ‘833 patent. The only difference is claim 9 of the ‘833 patent has a natural language classifier and is more narrow than claims 1 and 4-6 of the instant application. Claim 8 of the instant application is different from claim 1 of the ‘833 patent because it does not have the “ascertaining” and “adjusting” limitations in claim 1 of the ‘833 patent. Claim 8 also has “selectively delivering” which is missing from claim 1 of the ‘833 patent, however, this difference is obvious in view of Wu-1 ((para [0105] FIG. 9 illustrates an exemplary chat window 900 between a Chabot and a psychologist according to an embodiment. The chat window 900 shows a procedure of inviting a psychologist to talk to a user. The chat flow in the chat window 900 may correspond to the chat flow shown in the chat window 800 in FIG. 8. It can be seen in figure 9 and 8 that the information from the emotion card (i.e. pov record) is only viewable from the psychologist in figure 9 and not seen by the patient in figure 8.)). Claim 14 is different from claim 1 of the ‘833 patent because the “adjusting” limitation in claim 1 of the ‘833 patent is more narrow than claim 14 of the instant application
Claim 1, 4, 5, and 6 are rejected as being unpatentable over claims 9, 9 and 10, 9, and 9, respectively, of the ‘833 patent. 
Claim 8 is rejected as being unpatentable over claim 9 of the ‘833 patent.
Claims 14, 18, 19, and 20 are rejected as being unpatentable over claims 1, 1, 1 and 2, and 1, respectively, of the ‘833 patent. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 and 14-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity). If it is determined in Step 2A, Prong 1 that the claims recite a judicial exception, the analysis proceeds to the second prong (Step 2A, Prong 2), where it is determined whether or not the claims integrate the judicial exception into a practical application. If it is determined at step 2A, Prong 2 that the claims do not integrate the judicial exception into a practical application, the analysis proceeds to determining whether the claim is a patent-eligible application of the exception (Step 2B). If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim integrates the judicial exception into a practical application, or else amounts to significantly more than the abstract idea itself. Applicant is advised to consult the 2019 PEG for more details of the analysis.
Step 1

According to the first part of the analysis, in the instant case, claims 1-7 are directed to a method. Thus, each of the claims falls within one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter).
Step 2A, Prong 1

Following the determination of whether or not the claims fall within one of the four categories (Step 1), it must be determined if the claims recite a judicial exception (e.g. mathematical concepts, mental processes, certain methods of organizing human activity) (Step 2A, Prong 1). In this case, the claims are determined to recite a judicial exception as explained below.
Step 2A, Prong 2

Following the determination that the claims recite a judicial exception, it must be determined if the claims recite additional elements that integrate the exception into a practical application of the exception (Step 2A, Prong 2). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that integrate the exception into a practical application of the exception as explained below.
Step 2B

Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception (Step 2B). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons given above in the Step 2A, Prong 2 analysis. Furthermore, each additional element identified above as being insignificant extra-solution activity is also well-known, routine, conventional as described below.

Claim 1 recites:
Step 2A, Prong 1
	“generating, by the one or more processor, one or more point of view record corresponding to the user based on the data from the extracting;” Save for the recitation of generic computer equipment (“one or more processor”), this step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process. A human can easily create a table (i.e. record) containing information about another user’s point of view with the help of paper and pencil based on extracted information.
Step 2A, Prong 2
	“obtaining, by one or more processor, one or more communication data stream in which a user of the users participates;” (This limitation appears to be directed to collecting information, which is understood to correspond to data gathering, which is insignificant extra-solution activity. The “one or more processor” is understood to be generic computer equipment.)
	“extracting, by the one or more processor, data relevant to a point of view of the user from the communication data stream by use of at least one pre-trained point of view classifier;” (This limitation appears to be an insignificant extra solution activity and the pre-trained point of view classifier understood to be generic computer equipment and is merely using a computer as a tool to perform an abstract idea.)
	“storing, by the one or more processor, the one or more point of view record from the generating in a knowledge base such that the one or more point of view record may be utilized by another user communicating with the user.” (This limitation appears to be directed to storing data, which is understood to correspond to data gathering, which is insignificant extra-solution activity. The “one or more processor” and “knowledge base” are understood to be generic computer equipment.)
The additional elements do not integrate into a practical application.
Step 2B
“obtaining, by one or more processor, one or more communication data stream in which a user of the users participates;” (This limitation appears to be directed to collecting information, which is understood to correspond to data gathering, which is insignificant extra-solution activity. See MPEP 2106.05(g). The “one or more processor” is understood to be generic computer equipment. See MPEP 2106.05(f).)
	“extracting, by the one or more processor, data relevant to a point of view of the user from the communication data stream by use of at least one pre-trained point of view classifier;” (This limitation appears to be an insignificant extra solution activity and WURC in accordance with the Content Extraction case as set forth in MPEP 2106.05(d): 
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); The “pre-trained point of view classifier is understood as a generic computer component used to apply a judicial exception. MPEP 2106.05(f))
	“storing, by the one or more processor, the one or more point of view record from the generating in a knowledge base such that the one or more point of view record may be utilized by another user communicating with the user.” (This limitation appears to be directed to storing data, which is understood to correspond to data gathering, which is insignificant extra-solution activity. See MPEP 2106.05(g). The “one or more processor” and “knowledge base” are understood to be generic computer equipment. See MPEP 2106.05(f).)
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 2 recites: 
Step 2A, Prong 1
The claim does not appear to recite any judicial exceptions.
Step 2A, Prong 2
“wherein a point of view record of the one or more point of view record comprises attributes of a topic, a user identifier, a position, a sentiment, and one or more context, wherein the point of view record represents a point of view on a topic as being held by the user with a sentiment under a circumstance, wherein an instance of the topic attribute indicates the topic, wherein an instance of the position attribute indicates the point of view, wherein an instance of the user identifier attribute identifies the user, wherein an instance of the sentiment attribute indicates the sentiment of the user, and wherein each instance of the one or more context attribute respectively indicates the circumstance in which the point of view was expressed.” (The specification of point of view record comprising attributes of a topic, user identifier, a position, a sentiment, and one or more context is understood to be a field of use limitation.)
The additional elements do not integrate into a practical application.
Step 2B
“wherein a point of view record of the one or more point of view record comprises attributes of a topic, a user identifier, a position, a sentiment, and one or more context, wherein the point of view record represents a point of view on a topic as being held by the user with a sentiment under a circumstance, wherein an instance of the topic attribute indicates the topic, wherein an instance of the position attribute indicates the point of view, wherein an instance of the user identifier attribute identifies the user, wherein an instance of the sentiment attribute indicates the sentiment of the user, and wherein each instance of the one or more context attribute respectively indicates the circumstance in which the point of view was expressed.” (The specification of point of view record comprising attributes of a topic, user identifier, a position, a sentiment, and one or more context is understood to be a field of use limitation. See MPEP 2106.05(h).)
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 3 recites: 
Step 2A, Prong 1
The claim does not appear to recite any judicial exceptions.
Step 2A, Prong 2
	“wherein the one or more context attribute may be selected from a timestamp, a location, an emotional state, a communication mode, and combinations thereof, such that the circumstance in which the user expressed the point of view would be translated into a confidence associated with the point of view at the time of future communications.” (The specification of one or more contexts being selected from a timestamp, location, emotional state, or communication mode is understood to be a field of use.)
The additional elements do not integrate into a practical application.
Step 2B
“wherein the one or more context attribute may be selected from a timestamp, a location, an emotional state, a communication mode, and combinations thereof, such that the circumstance in which the user expressed the point of view would be translated into a confidence associated with the point of view at the time of future communications.” (The specification of one or more contexts being selected from a timestamp, location, emotional state, or communication mode is understood to be a field of use. See MPEP 2106.05(h).)
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 4 recites: 
Step 2A, Prong 1
	“detecting a communication instance as being eligible for the communication assistant service, wherein the user participates in the communication instance;” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process with the help of paper and pencil. A human can determine when a communication instance (i.e. talking, messaging, etc) can use a communication assistant service.)
	“ascertaining that another user participates in the communication instance may utilize information stored in the point of view record corresponding to the user, based on analyzing the communication instance by use of the at least one pre-trained point of view classifier” (Save for the recitation of a generic computer component (“one pre-trained point of view classifier”), this step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process with the help of paper and pencil. A human can observe two users communicating and determine that their communication can utilize information stored on a pov record.)
	“formulating a communication assistant service query for the another user, wherein the communication assistant service query is directed to the point of view of the user, a topic of the communication instance, and combinations thereof” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process with the help of paper and pencil. A human can formulate a query for another user.).
	“locating, from the knowledge base, a communication assistant service result corresponding to the communication assistant service query” (Save for the recitation of a generic computer component (“knowledge base”), this step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process with the help of paper and pencil. A human can locate a result corresponding to a query.)
Step 2A, Prong 2
	“…by use of the at least one pre-trained point of view classifier” (The “at least one pre-trained point of view classifier” is understood to be generic computer equipment.)
	“from the knowledge base”  (The “knowledge base” is understood to be generic computer equipment.)
	“delivering the communication assistant service result to the another user such that the another user may utilize the communication assistant service result in the communication instance with the user.” (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity.)
The additional elements do not integrate into a practical application.
Step 2B
	“…by use of the at least one pre-trained point of view classifier” (The “at least one pre-trained point of view classifier” is understood to be generic computer equipment. See MPEP 2106.05(f).)
	“from the knowledge base”  (The “knowledge base” is understood to be generic computer equipment. See MPEP 2106.05(f).)
	“delivering the communication assistant service result to the another user such that the another user may utilize the communication assistant service result in the communication instance with the user.” (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).)
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 5 recites: 
Step 2A, Prong 1
	“ascertaining that the communication assistant service query is directed to the point of view of the user and that the communication assistant service result is the point of view record of the user stored in the knowledge base” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process with the help of paper and pencil. A human can determine a query is directed to a pov of a user and a result is a record stored in a knowledge base.)
	“adjusting, prior to the delivering, a confidence weight corresponding to the point of view record based on a value of a timestamp attribute in the point of view record of the user by reducing an amount preconfigured for the point of view of the user older than a threshold timeframe or a ratio proportional to an age of the point of view, such that the another user would be informed of the point of view of the user.” (This step appears to be a recitation of a mathematical concept (i.e. by “reducing” or “increasing”).).
Step 2A, Prong 2
This claim does not appear to recite any additional elements.
Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 6 recites: 
Step 2A, Prong 1
	“ascertaining that the communication assistant service query is directed to the point of view of the user and that the communication assistant service result is the point of view record of the user stored in the knowledge base;” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process with the help of paper and pencil. A human can determine a query is directed to a pov of a user and a result is a record stored in a knowledge base.)
	“adjusting, prior to the delivering, a confidence weight corresponding to the point of view record based on a value of a context attribute in the point of view record of the user by increasing an amount preconfigured for the point of view of the user that had been expressed in a circumstance similar to the communication instance, wherein the context attribute is selected from a location, a communication mode, an emotional state, and combinations thereof.” (This step appears to be a recitation of a mathematical concept (i.e. by “reducing” or “increasing”).).
Step 2A, Prong 2
This claim does not appear to recite any additional elements.
Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 7 recites: 
Step 2A, Prong 1
	“ascertaining that the communication assistant service query is directed to the topic of the communication instance and that the communication assistant service result is content of the topic stored in the knowledge base” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process with the help of paper and pencil. A human can determine a query is directed to a topic and a result is a record stored in a knowledge base.)
Step 2A, Prong 2
This claim does not appear to recite any additional elements.
Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 8 recites: 
Step 2A, Prong 1
	“generating at least one point of view record of the user based on the data from the extracting” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process. A human can easily create a table (i.e. record) containing information about another user’s point of view with the help of paper and pencil based on extracted information.)
“detecting a certain communication instance as being eligible for the communication assistant service, wherein the user and a second user of the users are human users participating in the certain communication instance at a time of the detecting” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process. A human can determine when a communication instance is eligible for a service assistant).
Step 2A, Prong 2
	“a memory” (The “memory” is understood to be generic computer equipment.)
“one or more processor in communication with the memory” (The “memory” and “processor” are understood to be generic computer equipment.)
“program instructions executable by the one or more processor via the memory to perform a method for providing a communication assistant service to users of a communication instance” (The “program instructions” and “processor” are understood to be generic computer equipment.)
“obtaining a communication data stream in which a user of the users participates” (This limitation appears to be directed to collecting information, which is understood to correspond to data gathering, which is insignificant extra-solution activity.)
“extracting using natural language processing data relevant to a point of view of the user from the communication data stream by use of at least one pre-trained point of view classifier” (This limitation appears to be an insignificant extra solution activity and the pre-trained point of view classifier understood to be generic computer equipment and is merely using a computer as a tool to perform an abstract idea.)
“storing the at least one point of view record of the user from the generating in a knowledge base” (This limitation appears to be directed to storing data, which is understood to correspond to data gathering, which is insignificant extra-solution activity. The “one or more processor” and “knowledge base” are understood to be generic computer equipment.)
“selectively delivering to the second user a certain communication assistant service communication in dependence on processing of the stored at least one point of view record of the user, wherein the selectively delivering to the second user is performed while the second user and the user are participating in the certain communication instance, wherein the selectively delivering includes presenting the certain {H2380420 1} 4Application No.: 15/820,974Docket No.: END920170134US02 communication assistant service communication to the second user without presenting the certain communication assistant service communication to the user.” (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity.)
The additional elements do not integrate into a practical application.
Step 2B
“a memory” (The “memory” is understood to be generic computer equipment. ii. Generating a second menu from a first menu and sending the second menu to another location as performed by generic computer components, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1243-44, 120 USPQ2d 1844, 1855-57 (Fed. Cir. 2016); See MPEP 2106.05(f).)
“one or more processor in communication with the memory” (The “memory” and “processor” are understood to be generic computer equipment. ii. Generating a second menu from a first menu and sending the second menu to another location as performed by generic computer components, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1243-44, 120 USPQ2d 1844, 1855-57 (Fed. Cir. 2016); See MPEP 2106.05(f).)
“program instructions executable by the one or more processor via the memory to perform a method for providing a communication assistant service to users of a communication instance” (The “program instructions” and “processor” are understood to be generic computer equipment. v. Requiring the use of software to tailor information and provide it to the user on a generic computer, Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015); See MPEP 2106.05(f).)
“obtaining a communication data stream in which a user of the users participates” (This limitation appears to be directed to collecting information, which is understood to correspond to data gathering, which is insignificant extra-solution activity. iv. Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) MPEP 2106.05 (g).)
“extracting using natural language processing data relevant to a point of view of the user from the communication data stream by use of at least one pre-trained point of view classifier” (This limitation appears to be an insignificant extra solution activity and WURC in accordance with the Content Extraction case as set forth in MPEP 2106.05(d): 
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); The “pre-trained point of view classifier is understood as a generic computer component used to apply a judicial exception. MPEP 2106.05(f)) 
“storing the at least one point of view record of the user from the generating in a knowledge base” (This limitation appears to be directed to storing data, which is understood to correspond to storing data, which is insignificant extra-solution activity. The “one or more processor” and “knowledge base” are understood to be generic computer equipment. iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; (See MPEP 2106.05 (d) (II))).
“selectively delivering to the second user a certain communication assistant service communication in dependence on processing of the stored at least one point of view record of the user, wherein the selectively delivering to the second user is performed while the second user and the user are participating in the certain communication instance, wherein the selectively delivering includes presenting the certain {H2380420 1} 4Application No.: 15/820,974Docket No.: END920170134US02 communication assistant service communication to the second user without presenting the certain communication assistant service communication to the user.” (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity. i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); (See MPEP 2106.05 (d) (II))).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 9 recites: 
Step 2A, Prong 1
	“wherein the generating the at least one point of view record of the user includes generating one or more historical point of view record of the user prior to the certain communication instance involving the user and a second user, and wherein the processing of the stored at least one point of view record of the user includes processing the one or more historical point of view record of the user generated prior to the certain communication.” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process. A human can easily create a table (i.e. record) containing information about another user’s point of view with the help of paper and pencil based on extracted information.)
Step 2A, Prong 2
This claim does not include any additional elements.
Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 10 recites: 
Step 2A, Prong 1
This claim does not recite any judicial exceptions.
Step 2A, Prong 2
“selectively delivering to the user a particular communication assistant service communication in dependence on processing of a plurality of historical point of view records of the second user generated prior to the certain communication instance based on communication data streams of the second user during historical communications of second user, wherein the further selectively delivering to the user is performed while the second user and the user are participating in the certain communication instance, wherein the further selectively delivering includes presenting the particular communication assistant service communication to the user without presenting the particular communication assistant service communication to the second user.” (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity.)
The additional elements do not integrate into a practical application.
Step 2B
“selectively delivering to the user a particular communication assistant service communication in dependence on processing of a plurality of historical point of view records of the second user generated prior to the certain communication instance based on communication data streams of the second user during historical communications of second user, wherein the further selectively delivering to the user is performed while the second user and the user are participating in the certain communication instance, wherein the further selectively delivering includes presenting the particular communication assistant service communication to the user without presenting the particular communication assistant service communication to the second user.” (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity. i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); (See MPEP 2106.05 (d) (II))).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible. 
Claim 11 recites: 
Step 2A, Prong 1
This claim does not recite any judicial exceptions.
Step 2A, Prong 2
“wherein the selectively delivering to the second user a certain communication assistant service communication is performed responsively to a query of the knowledge base , and wherein the query of the knowledge base is selectively performed responsively to an examining of communication content of the second user during the certain communication instance resulting in a determination that the second user wishes to know the point of view of the user.” (This step appears to be directed to transmitting or receiving information and retrieving stored data which is understood to be insignificant extra-solution activity.)
The additional elements do not integrate into a practical application.
Step 2B
“wherein the selectively delivering to the second user a certain communication assistant service communication is performed responsively to a query of the knowledge base (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity. i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); (See MPEP 2106.05 (d) (II))), and wherein the query of the knowledge base is selectively performed responsively to an examining of communication content of the second user during the certain communication instance resulting in a determination that the second user wishes to know the point of view of the user.” (This step appears to be directed to mere data gathering, which is understood to be insignificant extra-solution activity. iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; (See MPEP 2106.05 (d) (II))).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible. 
Claim 12 recites: 
Step 2A, Prong 1
This claim does not recite any judicial exceptions.
Step 2A, Prong 2
	“wherein the knowledge base stores topic content according to multiple topics from processing of a plurality of source documents associated to the multiple topics, wherein the selectively delivering to the second user a certain communication assistant service communication is performed responsively to a first query of the knowledge base, and wherein the first query of the knowledge base is selectively performed responsively to an examining of communication content of the second user during the certain communication instance with use of natural language processing resulting in a determination that the second user wishes to know the point of view of the user, wherein the method includes further selectively delivering to the second user a second certain communication assistant service communication in dependence on processing of the stored topic content according to multiple topics, wherein the further selectively delivering to the second user is performed while the second user and the user are participating in the certain communication instance, wherein the further selectively delivering includes presenting the second certain communication assistant service communication to the second user without presenting the second certain communication assistant service communication to the user, wherein the further selectively delivering to the second user the second certain communication assistant service communication is performed responsively to a second query of the knowledge base, and wherein the second query of the knowledge base is selectively performed responsively to an examining of communication content of the second user during the certain communication instance with use of natural language processing resulting in a determination that the second user wishes to know more about a certain topic.” (This step appears to be directed to transmitting or receiving information and mere data gathering which are understood to be insignificant extra-solution activity.
The additional elements do not integrate into a practical application.
Step 2B
“wherein the knowledge base stores topic content according to multiple topics from processing of a plurality of source documents associated to the multiple topics, wherein the selectively delivering to the second user a certain communication assistant service communication is performed responsively to a first query of the knowledge base, and wherein the first query of the knowledge base is selectively performed responsively to an examining of communication content of the second user during the certain communication instance with use of natural language processing resulting in a determination that the second user wishes to know the point of view of the user, wherein the method includes further selectively delivering to the second user a second certain communication assistant service communication in dependence on processing of the stored topic content according to multiple topics, wherein the further selectively delivering to the second user is performed while the second user and the user are participating in the certain communication instance, wherein the further selectively delivering includes presenting the second certain communication assistant service communication to the second user without presenting the second certain communication assistant service communication to the user, wherein the further selectively delivering to the second user the second certain communication assistant service communication is performed responsively to a second query of the knowledge base, and wherein the second query of the knowledge base is selectively performed responsively to an examining of communication content of the second user during the certain communication instance with use of natural language processing resulting in a determination that the second user wishes to know more about a certain topic.” (This step appears to be directed to transmitting or receiving information and mere data gathering which are understood to be insignificant extra-solution activity. i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;  (See MPEP 2106.05 (d) (II))).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible. 
Claim 14 recites: 
Step 2A, Prong 1
“generating a point of view record of the user based on the data from the extracting” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process. A human can easily create a table (i.e. record) containing information about another user’s point of view with the help of paper and pencil based on extracted information.)
“detecting a certain communication instance as being eligible for the communication assistant service, wherein the user and a second user are participating in the certain communication instance at a time of the detecting” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process. A human can determine when a communication instance is eligible for a service assistant).
“ascertaining that the communication assistant service query is directed to the point of view of the user and that the communication assistant service result is the point of view record of the user stored in the knowledge base” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process. A human can determine a query is directed to a POV of another user.).
“adjusting, prior to the delivering, a confidence weight corresponding to the point of view record based on one or more factor, and performing the delivering in dependence on the adjusting such that the second user is informed of a likelihood that the point of view is applicable for the certain communication instance” (This step appears to be practically implementable in the human mind and is understood to be a mathematical concept.)
Step 2A, Prong 2
“a memory;” (The “memory” is understood to be generic computer equipment.)
“one or more processor in communication with the memory;” (The “memory” and “processor” are understood to be generic computer equipment.)
“program instructions executable by the one or more processor via the memory to perform a method for providing a communication assistant service to users of a communication instance” (The “program instructions” and “processor” are understood to be generic computer equipment.)
“obtaining a communication data stream in which a user of the users participates;” (This limitation appears to be directed to collecting information, which is understood to correspond to data gathering, which is insignificant extra-solution activity.)
“extracting data relevant to a point of view of the user from the communication data stream by use of at least one pre-trained point of view classifier;” (This limitation appears to be an insignificant extra solution activity and the pre-trained point of view classifier understood to be generic computer equipment and is merely using a computer as a tool to perform an abstract idea.)
“storing the point of view record of the user from the generating in a knowledge base;” (This limitation appears to be directed to storing data, which is understood to correspond to data gathering, which is insignificant extra-solution activity. The “one or more processor” and “knowledge base” are understood to be generic computer equipment.)
“delivering to the second user a communication assistant service communication in dependence on processing the stored point of view record of the user, wherein the delivering is performed while the second user and the user are participating in the certain communication instance;” (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity.)
The additional elements do not integrate into a practical application.
Step 2B
“a memory;” (The “memory” is understood to be generic computer equipment. ii. Generating a second menu from a first menu and sending the second menu to another location as performed by generic computer components, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1243-44, 120 USPQ2d 1844, 1855-57 (Fed. Cir. 2016); See MPEP 2106.05(f).)
“one or more processor in communication with the memory;” (The “memory” and “processor” are understood to be generic computer equipment. ii. Generating a second menu from a first menu and sending the second menu to another location as performed by generic computer components, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1243-44, 120 USPQ2d 1844, 1855-57 (Fed. Cir. 2016); See MPEP 2106.05(f).)
“program instructions executable by the one or more processor via the memory to perform a method for providing a communication assistant service to users of a communication instance” (The “program instructions” and “processor” are understood to be generic computer equipment. v. Requiring the use of software to tailor information and provide it to the user on a generic computer, Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015); See MPEP 2106.05(f).)
“obtaining a communication data stream in which a user of the users participates;” (This limitation appears to be directed to collecting information, which is understood to correspond to data gathering, which is insignificant extra-solution activity. iv. Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) MPEP 2106.05 (g).)
“extracting data relevant to a point of view of the user from the communication data stream by use of at least one pre-trained point of view classifier;” (This limitation appears to be an insignificant extra solution activity and WURC in accordance with the Content Extraction case as set forth in MPEP 2106.05(d): 
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); The “pre-trained point of view classifier is understood as a generic computer component used to apply a judicial exception. MPEP 2106.05(f)).
“storing the point of view record of the user from the generating in a knowledge base;” (This limitation appears to be directed to storing data, which is understood to correspond to storing data, which is insignificant extra-solution activity. The “one or more processor” and “knowledge base” are understood to be generic computer equipment. iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; (See MPEP 2106.05 (d) (II))).
“delivering to the second user a communication assistant service communication in dependence on processing the stored point of view record of the user, wherein the delivering is performed while the second user and the user are participating in the certain communication instance;” (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity. i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); (See MPEP 2106.05 (d) (II))).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 15 recites: 
Step 2A, Prong 1
	“wherein the one or more factor includes an age factor, wherein the confidence weight corresponding to the point of view record is adjusted based on age of the point of view record.” (This step appears to be practically implementable in the human mind and is understood to be a mathematical concept.)
Step 2A, Prong 2
This claim has no additional elements.
Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 16 recites: 
Step 2A, Prong 1
	“wherein the one or more factor includes an age factor, wherein the confidence weight corresponding to the point of view record is adjusted based on a context factor, wherein the confidence weight corresponding to the {H2380420 1} 8Application No.: 15/820,974Docket No.: END920170134US02 point of view record is adjusted based on similarity of context associated to the point of view record to context of the certain communication instance.” (This step appears to be practically implementable in the human mind and is understood to be a mathematical concept.)
Step 2A, Prong 2
This claim has no additional elements.
Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 17 recites: 
Step 2A, Prong 1
	“wherein the one or more factor includes an age factor, wherein the confidence weight corresponding to the point of view record is adjusted based on age of the point of view record, wherein the one or more factor includes an age factor, wherein the confidence weight corresponding to the point of view record is adjusted based on a context factor, wherein the confidence weight corresponding to the point of view record is adjusted based on similarity of context associated to the point of view record to context of the certain communication instance.” (This step appears to be practically implementable in the human mind and is understood to be a mathematical concept.)
Step 2A, Prong 2
This claim has no additional elements.
Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 18 recites: 
Step 2A, Prong 1
“wherein according to a first factor of the one or more factor the adjusting includes adjusting, prior to the delivering, the confidence weight corresponding to the point of view record based on a value of a timestamp attribute in the point of view record of the user by reducing an amount preconfigured for the point of view of the user older than a threshold timeframe or a ratio proportional to an age of the point of view, such that the second user is informed of the point of view of the user; wherein according to a second factor of the one or more factor the adjusting includes adjusting, prior to the delivering, the confidence weight corresponding to the point of view record based on a value of a context attribute in the point of view record of the user by increasing an amount preconfigured for the point of view of the user that had been expressed in a circumstance similar to the communication instance, wherein the user and the second user are human users,” (This step appears to be practically implementable in the human mind and is understood to be a mathematical concept.)
Step 2A, Prong 2
“wherein the delivering includes selectively performing the delivering so that the communication assistant service communication is presented to the second user without presenting the communication assistant service communication to the user.” (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity.)
The additional elements do not integrate into a practical application.
Step 2B
“wherein the delivering includes selectively performing the delivering so that the communication assistant service communication is presented to the second user without presenting the communication assistant service communication to the user.” (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity. i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); (See MPEP 2106.05 (d) (II))).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 19 recites: 
Step 2A, Prong 1
	“ascertaining that the second user will benefit from utilizing information stored in the point of view record corresponding to the user,…” (This step appears to be practically implementable in the human mind. A human can determine a second user with benefit from information about another user.)
	“locating, from the knowledge base, a communication assistant service result corresponding to the communication assistant service query;” (This step appears to be practically implementable in the human mind. A human can make an observation to locate a result.).
Step 2A, Prong 2
“…based on analyzing the communication instance by use of the at least one pre-trained point of view classifier” (This limitation appears to be an insignificant extra solution activity and the pre-trained point of view classifier understood to be generic computer equipment and is merely using a computer as a tool to perform an abstract idea.)
“delivering the communication assistant service result to the second user such that the second user utilizes the communication assistant service result in the communication instance with the user, wherein the context attribute is selected from a location, a communication mode, and an emotional state.” (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity.)
The additional elements do not integrate into a practical application.
Step 2B
“…based on analyzing the communication instance by use of the at least one pre-trained point of view classifier” (This limitation appears to be an insignificant extra solution activity and the pre-trained point of view classifier understood to be generic computer equipment and is merely using a computer as a tool to perform an abstract idea. v. Requiring the use of software to tailor information and provide it to the user on a generic computer, Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015); See MPEP 2106.05(f).)
“delivering the communication assistant service result to the second user such that the second user utilizes the communication assistant service result in the communication instance with the user, wherein the context attribute is selected from a location, a communication mode, and an emotional state.” (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity. i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); (See MPEP 2106.05 (d) (II))).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 8-10, 14, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (US-20200082928-A1; hereinafter Wu-1).
Regarding Claim 1,
Wu-1 teaches a computer implemented method for providing a communication assistant service to users of a communication instance, comprising:
obtaining, by one or more processor, one or more communication data stream in which a user of the users participates (para [0049] Herein, "session" may refer to a time-continuous dialog between two chatting participants, and may include messages and responses in the dialog; "session connection" may refer to a connection for carrying a session; and "chat flow" may refer to a chatting procedure including messages and responses from two chatting participants, and may comprise one or more sessions. The session is the “communication data stream”.); 
extracting, by the one or more processor, data relevant to a point of view of the user from the communication data stream (para [0063] The psychological assisting module 260 may comprise a sentiment analysis classifier 264, which is used for performing sentiment analysis on input messages.) by use of at least one pre-trained point of view classifier (para [0119] As mentioned above, the embodiments of the present disclosure propose a sentiment analysis classifier. The sentiment analysis classifier may classify emotion of text, voice, image and video into a respective category. In an implementation, the sentiment analysis classifier may be of 8 dimensions and may discriminate 8 categories of emotion, including happy, angry, fearful, contemptuous, sad, surprise, disgusted and neutral.); 
generating, by the one or more processor, one or more point of view record corresponding to the user based on the data from the extracting (Fig. 10; para [0113] the emotion card 1000 may be generated, based on information extracted from the session between the user and the chatbot, as comprising: Topic=work, which denotes that the topic between the user and the chatbot is about "work"; Emotion=so sad, too tired, which denotes that the emotion of the user is so sad and too tired; and Fig. 11; The emotion card is “the point of view record” from User A as shown in figure 11.); and 
storing, by the one or more processor, the one or more point of view record from the generating in a knowledge base (para [0050] The chatbot server 120 may connect to or incorporate a chatbot database 122. The chatbot database 122 may comprise information that can be used by the chatbot server 120 for generating responses. And para [0114] It should be appreciated that, depending on specific application requirements, the emotion card 1000 may further comprise any items other than the ones listed in FIG. 10. Moreover, the emotion card 1000 is not limited to the card format as shown in FIG. 10, but can also be represented in a format of graph, table, etc.) such that the one or more point of view record may be utilized by another user communicating with the user (para [0115] In an implementation, an emotion card may be provided to a psychologist to help the psychologist to learn user information of a user. Emotion card (point of view record) is utilized by the psychologist.) communicating with the user (Fig. 9; para [0016] [0116] In an implementation, such as, in the chat flow 900 in FIG. 9, an emotion card may be used as a part of the information about the user that is provided to the psychologist when inviting the psychologist.  The psychologist (“another user”) is communicating with the user.).
Regarding Claim 4,
Wu-1 teaches the computer implemented method of claim 1, further comprising:
detecting a communication instance as being eligible for the communication assistant service, wherein the user participates in the communication instance (para [0244] The apparatus 2600 may comprise: a first request receiving module 2610, for receiving a first request for obtaining user information of a user in a chat flow; a user information providing module 2620, for providing the user information based on the first request;);
ascertaining that another user participates in the communication instance may utilize information stored in the point of view record corresponding to the user (para [0116] In an implementation, such as, in the chat flow 900 in FIG. 9, an emotion card may be used as a part of the information about the user that is provided to the psychologist when inviting the psychologist.), based on analyzing the communication instance by use of the at least one pre-trained point of view classifier (para [0119] In an implementation, the sentiment analysis classifier may be of 8 dimensions and may discriminate 8 categories of emotion, including happy, angry, fearful, contemptuous, sad, surprise, disgusted and neutral.); 
formulating a communication assistant service query for the another user (para [0061] The index items in the index database 250 may be classified into a pure chat index set 252 and a psychological knowledge graph 254. The pure chat index set 252 may comprise index items that are prepared for free chatting between the chatbot and users or psychologists, and may be established with data from, e.g., social networks. The index items in the pure chat index set 252 may or may not be in a form of question-answer (QA) pair. Question-answer pair may also be referred to as message-response pair.), wherein the communication assistant service query is directed to the point of view of the user, a topic of the communication instance (para [0113] As shown in FIG. 10, the emotion card 1000 may comprise at least one of topic, emotion, time period, reason, cure strategy and effectiveness.), and combinations thereof (para [0115] When the psychologist inputs a message "More details about User A", the chatbot may provide an emotion card, e.g., the emotion card 1000 in FIG. 10, to the psychologist.); 
locating, from the knowledge base, a communication assistant service result corresponding to the communication assistant service query (para [0061] The index items in the pure chat index set 252 may or may not be in a form of question-answer (QA) pair. Question-answer pair may also be referred to as message-response pair. The psychological knowledge graph 254 may comprise a number of psychological data pairs in one or more psychological domains. A psychological data pair may be denoted as <Data 1, Data 2>. where a first data "Data 1" and a second data "Data 2" are a pair of psychological data that are relevant to each other.); and 
delivering the communication assistant service result to the another user such that the another user may utilize the communication assistant service result in the communication instance with the user (para [0116] In an implementation, such as, in the chat flow 900 in FIG. 9, an emotion card may be used as a part of the information about the user that is provided to the psychologist when inviting the psychologist.).
Regarding Claim 8,
Wu-1 teaches a system comprising: 
a memory (para [0252] the software may reside on a computer-readable medium. A computer-readable medium may include, by way of example, memory such as a magnetic storage device (e.g., hard disk, floppy disk, magnetic strip), an optical disk, a smart card, a flash memory device, random access memory (RAM), read only memory (ROM), programmable ROM (PROM), erasable PROM (EPROM), electrically erasable PROM (EEPROM), a register, or a removable disk.); 
one or more processor in communication with the memory (para [0247] The apparatus 2700 may comprise at least one processor 2710.); and 
program instructions executable by the one or more processor via the memory to perform a method for providing a communication assistant service to users of a communication instance, comprising: 
obtaining a communication data stream in which a user of the users participates (para [0049] Herein, "session" may refer to a time-continuous dialog between two chatting participants, and may include messages and responses in the dialog; "session connection" may refer to a connection for carrying a session; and "chat flow" may refer to a chatting procedure including messages and responses from two chatting participants, and may comprise one or more sessions. The session is the “communication data stream”.); 
extracting using natural language processing data (para [0001] Generally, the chatbot may scan for keywords within a message input by a user or apply natural language processing on the message, and provide a response with the most matching keywords or the most similar wording pattern to the user.) relevant to a point of view of the user from the communication data stream (para [0063] The psychological assisting module 260 may comprise a sentiment analysis classifier 264, which is used for performing sentiment analysis on input messages.) by use of at least one pre-trained point of view classifier (para [0119] As mentioned above, the embodiments of the present disclosure propose a sentiment analysis classifier. The sentiment analysis classifier may classify emotion of text, voice, image and video into a respective category. In an implementation, the sentiment analysis classifier may be of 8 dimensions and may discriminate 8 categories of emotion, including happy, angry, fearful, contemptuous, sad, surprise, disgusted and neutral.); 
generating at least one point of view record of the user based on the data from the extracting (Fig. 10; para [0113] the emotion card 1000 may be generated, based on information extracted from the session between the user and the chatbot, as comprising: Topic=work, which denotes that the topic between the user and the chatbot is about "work"; Emotion=so sad, too tired, which denotes that the emotion of the user is so sad and too tired; and Fig. 11; The emotion card is “the point of view record” from User A as shown in figure 11.); 
storing the at least one point of view record of the user from the generating in a knowledge base (para [0050] The chatbot server 120 may connect to or incorporate a chatbot database 122. The chatbot database 122 may comprise information that can be used by the chatbot server 120 for generating responses. And para [0114] It should be appreciated that, depending on specific application requirements, the emotion card 1000 may further comprise any items other than the ones listed in FIG. 10. Moreover, the emotion card 1000 is not limited to the card format as shown in FIG. 10, but can also be represented in a format of graph, table, etc.); 
detecting a certain communication instance as being eligible for the communication assistant service (para [0244] The apparatus 2600 may comprise: a first request receiving module 2610, for receiving a first request for obtaining user information of a user in a chat flow; a user information providing module 2620, for providing the user information based on the first request; Chat flow (i.e. communication instance).), wherein the user and a second user of the users are human users participating in the certain communication instance at a time of the detecting (fig. 9; para [0105] FIG. 9 illustrates an exemplary chat window 900 between a Chabot and a psychologist according to an embodiment. The chat window 900 shows a procedure of inviting a psychologist to talk to a user. The chat flow in the chat window 900 may correspond to the chat flow shown in the chat window 800 in FIG. 8. Figure 8 & figure 9 show a chat flow (i.e. Communication instance) between at least three users, a chatbot, a psychologist, and a patient. The patient is the first user and the psychologist is the second user); and 
selectively delivering to the second user a certain communication assistant service communication in dependence on processing of the stored at least one point of view record of the user (para [0107] Based on the response from the psychologist, the chatbot may provide the psychologist with a suggested cure strategy “A blue music or a 30-minute running for him”. Then, as required by the psychologist, the chatbot may establish a session connection between the psychologist and the user in the chat flow. And para [0116] In an implementation, such as, in the chat flow 900 in FIG. 9, an emotion card may be used as a part of the information about the user that is provided to the psychologist when inviting the psychologist. The emotion card (i.e pov record) may be provided the psychologist (i.e. second user) in the chat flow (i.e. communication instance).), wherein the selectively delivering to the second user is performed while the second user and the user are participating in the certain communication instance, wherein the selectively delivering includes presenting the certain{H2380420 1}4Application No.: 15/820,974Docket No.: END920170134US02 communication assistant service communication to the second user without presenting the certain communication assistant service communication to the user (para [0105] FIG. 9 illustrates an exemplary chat window 900 between a Chabot and a psychologist according to an embodiment. The chat window 900 shows a procedure of inviting a psychologist to talk to a user. The chat flow in the chat window 900 may correspond to the chat flow shown in the chat window 800 in FIG. 8. It can be seen in figure 9 and 8 that the information from the emotion card (i.e. pov record) is only viewable from the psychologist in figure 9 and not seen by the patient in figure 8.).
Regarding Claim 9,
Wu-1 teaches the system of claim 8, wherein the generating the at least one point of view record of the user includes generating one or more historical point of view record of the user prior to the certain communication instance involving the user and a second user, and wherein the processing of the stored at least one point of view record of the user includes processing the one or more historical point of view record of the user generated prior to the certain communication (para [0198] The DMN model 2210 may take a selected session between the user and the chatbot or between the user and the psychologist as an input. The selected session may be the current session, one or more of historical sessions, a part of a historical session, etc. Preferably, the selected session may be determined as a session that is relevant to the current message.).
Regarding Claim 10,
Wu-1 teaches the system of claim 8, wherein the method includes further selectively delivering to the user a particular communication assistant service communication in dependence on processing of a plurality of historical point of view records of the second user generated prior to the certain communication instance based on communication data streams of the second user during historical communications of second user (para [0198] The DMN model 2210 may take a selected session between the user and the chatbot or between the user and the psychologist as an input. The selected session may be the current session, one or more of historical sessions, a part of a historical session, etc. Preferably, the selected session may be determined as a session that is relevant to the current message.), wherein the further selectively delivering to the user is performed while the second user and the user are participating in the certain communication instance, wherein the further selectively delivering includes presenting the particular communication assistant service communication to the user without presenting the particular communication assistant service communication to the second user (para [0105] FIG. 9 illustrates an exemplary chat window 900 between a Chabot and a psychologist according to an embodiment. The chat window 900 shows a procedure of inviting a psychologist to talk to a user. The chat flow in the chat window 900 may correspond to the chat flow shown in the chat window 800 in FIG. 8. It can be seen in figure 9 and 8 that the information from the emotion card (i.e. pov record) is only viewable from the psychologist in figure 9 and not seen by the patient in figure 8.).
Regarding Claim 14,
Wu-1 teaches a system comprising: {H2380420 1} 7Application No.: 15/820,974Docket No.: END920170134US02 
a memory (para [0252] the software may reside on a computer-readable medium. A computer-readable medium may include, by way of example, memory such as a magnetic storage device (e.g., hard disk, floppy disk, magnetic strip), an optical disk, a smart card, a flash memory device, random access memory (RAM), read only memory (ROM), programmable ROM (PROM), erasable PROM (EPROM), electrically erasable PROM (EEPROM), a register, or a removable disk.); 
one or more processor in communication with the memory (para [0247] The apparatus 2700 may comprise at least one processor 2710.); and 
program instructions executable by the one or more processor via the memory to perform a method for providing a communication assistant service to users of a communication instance, comprising: 
obtaining a communication data stream in which a user of the users participates (para [0049] Herein, "session" may refer to a time-continuous dialog between two chatting participants, and may include messages and responses in the dialog; "session connection" may refer to a connection for carrying a session; and "chat flow" may refer to a chatting procedure including messages and responses from two chatting participants, and may comprise one or more sessions. The session is the “communication data stream”.); 
extracting data relevant to a point of view of the user from the communication data stream (para [0063] The psychological assisting module 260 may comprise a sentiment analysis classifier 264, which is used for performing sentiment analysis on input messages.) by use of at least one pre-trained point of view classifier (para [0119] As mentioned above, the embodiments of the present disclosure propose a sentiment analysis classifier. The sentiment analysis classifier may classify emotion of text, voice, image and video into a respective category. In an implementation, the sentiment analysis classifier may be of 8 dimensions and may discriminate 8 categories of emotion, including happy, angry, fearful, contemptuous, sad, surprise, disgusted and neutral.); 
generating a point of view record of the user based on the data from the extracting (Fig. 10; para [0113] the emotion card 1000 may be generated, based on information extracted from the session between the user and the chatbot, as comprising: Topic=work, which denotes that the topic between the user and the chatbot is about "work"; Emotion=so sad, too tired, which denotes that the emotion of the user is so sad and too tired; and Fig. 11; The emotion card is “the point of view record” from User A as shown in figure 11.); 
storing the point of view record of the user from the generating in a knowledge base (para [0050] The chatbot server 120 may connect to or incorporate a chatbot database 122. The chatbot database 122 may comprise information that can be used by the chatbot server 120 for generating responses.); 
detecting a certain communication instance as being eligible for the communication assistant service (para [0244] The apparatus 2600 may comprise: a first request receiving module 2610, for receiving a first request for obtaining user information of a user in a chat flow; a user information providing module 2620, for providing the user information based on the first request; Chat flow (i.e. communication instance).), wherein the user and a second user are participating in the certain communication instance at a time of the detecting (fig. 9; Figure 8 & figure 9 show a chat flow (i.e. Communication instance) between at least three users, a chatbot, a psychologist, and a patient. The patient is the first user and the psychologist is the second user para [0105] FIG. 9 illustrates an exemplary chat window 900 between a Chabot and a psychologist according to an embodiment. The chat window 900 shows a procedure of inviting a psychologist to talk to a user. The chat flow in the chat window 900 may correspond to the chat flow shown in the chat window 800 in FIG. 8.); and 
delivering to the second user a communication assistant service communication in dependence on processing the stored point of view record of the user, wherein the delivering is performed while the second user and the user are participating in the certain communication instance (para [0107] Based on the response from the psychologist, the chatbot may provide the psychologist with a suggested cure strategy “A blue music or a 30-minute running for him”. Then, as required by the psychologist, the chatbot may establish a session connection between the psychologist and the user in the chat flow. And para [0116] In an implementation, such as, in the chat flow 900 in FIG. 9, an emotion card may be used as a part of the information about the user that is provided to the psychologist when inviting the psychologist. The emotion card (i.e pov record) may be provided the psychologist (i.e. second user) in the chat flow (i.e. communication instance).); 
ascertaining that the communication assistant service query is directed to the point of view of the user (para [0112] FIG. 10 illustrates an exemplary emotion card 1000 according to an embodiment. The emotion card 1000 may refer to a data, collection about a user that contains various psychological condition information of a user. The emotion card 1000 may be established from one or more sessions between the user and the chatbot or between the user and a psychologist.) and that the communication assistant service result is the point of view record of the user stored in the knowledge base (para [0115] [0115] In an implementation, an emotion card may be provided to a psychologist to help the psychologist to learn user information of a user. FIG. 11 illustrates an exemplary chat window 1100 between a chatbot and a psychologist according to an embodiment.); and 
adjusting, prior to the delivering, a confidence weight corresponding to the point of view record based on one or more factor (para [0130] In Equation (6), a clipped Rectified-Linear activation function g(z) is used, and W.sup.(l) and b(.sup.l) are weight matrix and bias parameter for Layer l respectively. and para [0205] The DMN model 2210 may comprise a ranked candidate cure strategy module 2234. At the ranked candidate cure strategy module 2234, the DMN model 2210 may compute hidden state and facts for one or more ranked candidate cure strategies in the same way as the input module 2236. Emotion card cure strategies are ranked (i.e. weighted).), and performing the delivering in dependence on the adjusting such that the second user is informed of a likelihood that the point of view is applicable for the certain communication instance (para [0113] and Effectivenessyes (“it's helpful”), which denotes that the effectiveness of the cure strategy is determined as positive based on a feedback “it's helpful” from the user. Effectiveness (i.e. likelihood pov is applicable).).
Regarding Claim 19,
Wu-1 teaches the system of claim 14, further comprising 
ascertaining that the second user will benefit from utilizing information stored in the point of view record corresponding to the user (para [0116] In an implementation, such as, in the chat flow 900 in FIG. 9, an emotion card may be used as a part of the information about the user that is provided to the psychologist when inviting the psychologist.), based on analyzing the communication instance by use of the at least one pre-trained point of view classifier (para [0119] In an implementation, the sentiment analysis classifier may be of 8 dimensions and may discriminate 8 categories of emotion, including happy, angry, fearful, contemptuous, sad, surprise, disgusted and neutral.); 
formulating a communication assistant service query for the second user (para [0061] The index items in the index database 250 may be classified into a pure chat index set 252 and a psychological knowledge graph 254. The pure chat index set 252 may comprise index items that are prepared for free chatting between the chatbot and users or psychologists, and may be established with data from, e.g., social networks. The index items in the pure chat index set 252 may or may not be in a form of question-answer (QA) pair. Question-answer pair may also be referred to as message-response pair.), wherein the communication assistant service query is directed to the point of view of the user (para [0115] When the psychologist inputs a message "More details about User A", the chatbot may provide an emotion card, e.g., the emotion card 1000 in FIG. 10, to the psychologist.), and a {H2380420 1} 9Application No.: 15/820,974Docket No.: END920170134US02 topic of the communication instance (para [0113] As shown in FIG. 10, the emotion card 1000 may comprise at least one of topic, emotion, time period, reason, cure strategy and effectiveness.); 
locating, from the knowledge base, a communication assistant service result corresponding to the communication assistant service query (para [0061] The index items in the pure chat index set 252 may or may not be in a form of question-answer (QA) pair. Question-answer pair may also be referred to as message-response pair. The psychological knowledge graph 254 may comprise a number of psychological data pairs in one or more psychological domains. A psychological data pair may be denoted as <Data 1, Data 2>. where a first data "Data 1" and a second data "Data 2" are a pair of psychological data that are relevant to each other.); and 
delivering the communication assistant service result to the second user such that the second user utilizes the communication assistant service result in the communication instance with the user, wherein the context attribute is selected from a location, a communication mode, and an emotional state (para [0113] For example, according to the session between the user and the chatbot in FIG. 7, when determining that the feedback from the user is positive, the emotion card 1000 may be generated, based on information extracted from the session between the user and the chatbot, as comprising: Topic=work, which denotes that the topic between the user and the chatbot is about “work”; Emotion=so sad, too tired,).
Regarding Claim 20,
Wu-1 teaches the system of claim 14, wherein the at least one pre-trained point of view classifier includes a natural language (para [0001] Generally, the chatbot may scan for keywords within a message input by a user or apply natural language processing on the message, and provide a response with the most matching keywords or the most similar wording pattern to the user.) classifier (para [0039] The embodiments of the present disclosure further propose a sentiment analysis classifier that takes text, voice, image and video as inputs.).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US-20200082928-A1; hereinafter Wu-1) in view of Sundstrom et al. (US-20080225870-A1; hereinafter Sundstrom).
Regarding Claim 2,
Wu-1 teaches the computer implemented method of claim 1, wherein a point of view record of the one or more point of view record comprises attributes of a topic, …, a position, a sentiment, and one or more context, wherein the point of view record represents a point of view on a topic as being held by the user with a sentiment under a circumstance, wherein an instance of the topic attribute indicates the topic (para [0113] Topic=work, which denotes that the topic between the user and the chatbot is about "work";), wherein an instance of the position attribute indicates the point of view (para [0113] Effectivenessyes ("it's helpful"), which denotes that the effectiveness of the cure strategy is determined as positive based on a feedback "it's helpful" from the user.), …, wherein an instance of the sentiment attribute indicates the sentiment of the user (Emotion=so sad, too tired, which denotes that the emotion of the user is so sad and too tired;), and wherein each instance of the one or more context attribute respectively indicates the circumstance in which the point of view was expressed (para [0113] Time period=these days, which denotes the negative emotion of the user occurs within these days;).
	Wu-1 does not explicitly disclose
	wherein a point of view record of the one or more point of view record comprises…a user identifier… wherein an instance of the user identifier attribute identifies the user,
	However, Sundstrom teaches
	wherein a point of view record of the one or more point of view record comprises…a user identifier… wherein an instance of the user identifier attribute identifies the user (Referring to FIG. 6, PLIC tuple 600 includes a sender ID element 602 and a recipient ID element 604, which include information identifying the sender of the PLIC (the first user) and the intended recipient of the PLIC (the second user), respectively, and a PLIC content tuple 606.),
	It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Wu’s method of extracting topic information from communication data (see e.g., Wu, paragraph [0113] based on information extracted from the session between the user and the chatbot, as comprising: Topic=work, which denotes that the topic between the user and the chatbot is about "work";) with Sundstrom’s method of extracting topic information from communication data (see e.g., Sundstrom, paragraph [0041] Other information such as the topic, the priority of the entry, and any time information from the entry may be recorded.).
Doing so would allow for the stored information to be distributed. Data distribution would be an improvement to the system of Wu-1 because it would allow for sharing data with other users on different devices. (para [0059] Similarly, the analysis of the stored information may be distributed. For example, it is also possible for the likelihood indicator itself to be determined on server 212 or on another device 206.).
Regarding Claim 3,
Wu-1 and Sundstrom teach the computer implemented method of claim 2. Sundstrom further teaches wherein the one or more context attribute may be selected from a timestamp, a location, an emotional state, a communication mode (para [0068] the communication means 616), and combinations thereof, such that the circumstance in which the user expressed the point of view would be translated into a confidence associated with the point of view at the time of future communications (para [0068] PLIC content tuple 606 includes predicted likelihood element 608 And para [0070] In FIG. 5, the predicted likelihood was conveyed in the text phrase "Very likely to contact you.").
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Wu’s method of extracting topic information from communication data (see e.g., Wu, paragraph [0113] based on information extracted from the session between the user and the chatbot, as comprising: Topic=work, which denotes that the topic between the user and the chatbot is about "work";) with Sundstrom’s method of extracting topic information from communication data (see e.g., Sundstrom, paragraph [0041] Other information such as the topic, the priority of the entry, and any time information from the entry may be recorded.).
Doing so would allow for the stored information to be distributed. Data distribution would be an improvement to the system of Wu-1 because it would allow for sharing data with other users on different devices. (para [0059] Similarly, the analysis of the stored information may be distributed. For example, it is also possible for the likelihood indicator itself to be determined on server 212 or on another device 206.).


Claims 5-6, 11-12, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US-20200082928-A1; hereinafter Wu-1) in view of Wu et al. (US 20180196796 A1; hereinafter Wu-2).
Regarding Claim 5,
Wu-1 teaches the computer implemented method of claim 4, further comprising:
ascertaining that the communication assistant service query is directed to the point of view of the user (para [0112] The emotion card 1000 may refer to a data, collection about a user that contains various psychological condition information of a user. The emotion card 1000 may be established from one or more sessions between the user and the chatbot or between the user and a psychologist.) and that the communication assistant service result is the point of view record of the user stored in the knowledge base (para [0061] The index items in the pure chat index set 252 may or may not be in a form of question-answer (QA) pair. Question-answer pair may also be referred to as message-response pair.); and END920170134US02 Page 25 of 27 
Wu-1 does not explicitly disclose
adjusting, prior to the delivering, a confidence weight corresponding to the point of view record based on a value of a timestamp attribute in the point of view record of the user by reducing an amount preconfigured for the point of view of the user older than a threshold timeframe or a ratio proportional to an age of the point of view, such that the another user would be informed of the point of view of the user.
However, Wu-2 teaches
adjusting, prior to the delivering, a confidence weight corresponding to the point of view record based on a value of a timestamp attribute in the point of view record of the user by reducing an amount preconfigured for the point of view of the user older than a threshold timeframe (para [0092] If a determined topic has not been discussed by any user in the conversation for 23 hour, the timing of this topic is 23 hours. In some aspects, the timing threshold is 1 week, 3 days, 1 day, 12 hours, 6 hours, 5 hours, 1 hour, 30 minutes, 20 minutes, 10 minutes, or 5 minutes.) or a ratio proportional to an age of the point of view, such that the another user would be informed of the point of view of the user (Para [0115] The topic engagement system 142 links each determined topic to any user engaged in (or provides input that relates to) that determined topic and scores the determined topic based on the number of engaged users or users linked to the topic, frequency of the topic (how many times the topic is discussed in the conversation), timing of the topic (or how recently the topic was discussed by one or more users), and/or the emotion label 115 of the topic.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the chatbot of Wu-1 (para [0005] One aspect of the disclosure is directed to a system for a multiple topic chat bot.) with the chatbot of Wu-2 (para [0001] Artificial Intelligence (AI) chatbot is becoming more and more popular, and is being applied in an increasing number of scenarios.).
Doing so would allow for capturing a user's emotions that they would not otherwise disclose to another person, and that this ability to communicate with the chatbot of Wu-1 can further be improved by providing the most appropriate cure strategy (para [0036] Instead of talking to real world people about sufferings or stresses, it is easier for a person to talk to a chatbot with angry words, sad words, dirty words, etc., since the person knows that these words will not actually hurt anybody in the real world. This opens a door for detecting people' negative emotions and further providing a corresponding cure strategy.). Adding this further contextual information about the emotions of Wu-2 can help improve the accuracy of the chatbot, thereby improving the user experience of Wu-1 as well (para [0037] As a person talks more and more with a chatbot, an emotion curve across timeline may be generated to better analyze the person's emotional change during a time period. This information may be further used for building a responding cure strategy for the person.).
Regarding Claim 6,
Wu-1 teaches the computer implemented method of claim 4, further comprising:
ascertaining that the communication assistant service query is directed to the point of view of the user (para [0112] The emotion card 1000 may refer to a data, collection about a user that contains various psychological condition information of a user. The emotion card 1000 may be established from one or more sessions between the user and the chatbot or between the user and a psychologist.) and that the communication assistant service result is the point of view record of the user stored in the knowledge base (para [0061] The index items in the pure chat index set 252 may or may not be in a form of question-answer (QA) pair. Question-answer pair may also be referred to as message-response pair.); and 
Wu-1 does not explicitly disclose
adjusting, prior to the delivering, a confidence weight corresponding to the point of view record based on a value of a context attribute in the point of view record of the user by increasing an amount preconfigured for the point of view of the user that had been expressed in a circumstance similar to the communication instance, wherein the context attribute is selected from a location, a communication mode, an emotional state, and combinations thereof.
However, Wu-2 teaches
adjusting, prior to the delivering, a confidence weight corresponding to the point of view record based on a value of a context attribute in the point of view record of the user by increasing an amount preconfigured for the point of view of the user that had been expressed in a circumstance similar to the communication instance, wherein the context attribute is selected from a location, a communication mode, an emotional state, and combinations thereof (para [0115] For example, the topic engagement system 142 may score an identified topic of Happy Hour from the conversation shown in FIG. 2B high because each user in the conversation (User1, User2, User3, and User4) is engaged in the conversation, because User1, User3, and User4 had a positive sentiment to the happy hour topic and para [0111] Agreement refers to how often the two different users agree on opinions or topics. For example, the more topics or opinions the two different users agree on, the higher their agreement score.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the chatbot of Wu-1 (para [0005] One aspect of the disclosure is directed to a system for a multiple topic chat bot.) with the chatbot of Wu-2 (para [0001] Artificial Intelligence (AI) chatbot is becoming more and more popular, and is being applied in an increasing number of scenarios.).
Doing so would allow for capturing a user's emotions that they would not otherwise disclose to another person, and that this ability to communicate with the chatbot of Wu-1 can further be improved by providing the most appropriate cure strategy (para [0036] Instead of talking to real world people about sufferings or stresses, it is easier for a person to talk to a chatbot with angry words, sad words, dirty words, etc., since the person knows that these words will not actually hurt anybody in the real world. This opens a door for detecting people' negative emotions and further providing a corresponding cure strategy.). Adding this further contextual information about the emotions of Wu-2 can help improve the accuracy of the chatbot, thereby improving the user experience of Wu-1 as well (para [0037] As a person talks more and more with a chatbot, an emotion curve across timeline may be generated to better analyze the person's emotional change during a time period. This information may be further used for building a responding cure strategy for the person.).
Regarding Claim 11,
Wu-1 teaches the system of claim 8, 
	Wu-1 does not explicitly disclose
wherein the selectively delivering to the second user a certain communication assistant service communication is performed responsively to a query of the knowledge base, and wherein the query of the knowledge base is selectively performed responsively to an examining of communication content of the second user during the certain communication instance resulting in a determination that the second user wishes to know the point of view of the user.
However, Wu-2 teaches
wherein the selectively delivering to the second user a certain communication assistant service communication is performed responsively to a query of the knowledge base (para [0078 ] A user input 130 as utilized herein refers to a user question, a user query 127, a user comment, a user answer, or any other user information input and intended for the conversation with the chat bot 100 and/or other users 102 in the conversation.), and wherein the query of the knowledge base is selectively performed responsively to an examining of communication content of the second user during the certain communication instance resulting in a determination that the second user wishes to know the point of view of the user (para [0080] For example, in the group conversation between User 1, User 2, User 3, User 4, and the chat bot 100 as shown in the user interface (UI) illustrated in FIG. 3A, the chat bot 100 collects the user input 130 from User 1: “Anybody coming to happy hour tonight?”; User 1 wants to know if another user wants to go to happy hour.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the chatbot of Wu-1 (para [0005] One aspect of the disclosure is directed to a system for a multiple topic chat bot.) with the chatbot of Wu-2 (para [0001] Artificial Intelligence (AI) chatbot is becoming more and more popular, and is being applied in an increasing number of scenarios.).
Doing so would allow for capturing a user's emotions that they would not otherwise disclose to another person, and that this ability to communicate with the chatbot of Wu-1 can further be improved by providing the most appropriate cure strategy (para [0036] Instead of talking to real world people about sufferings or stresses, it is easier for a person to talk to a chatbot with angry words, sad words, dirty words, etc., since the person knows that these words will not actually hurt anybody in the real world. This opens a door for detecting people' negative emotions and further providing a corresponding cure strategy.). Adding this further contextual information about the emotions of Wu-2 can help improve the accuracy of the chatbot, thereby improving the user experience of Wu-1 as well (para [0037] As a person talks more and more with a chatbot, an emotion curve across timeline may be generated to better analyze the person's emotional change during a time period. This information may be further used for building a responding cure strategy for the person.).
Regarding Claim 12,
Wu-1 teaches the system of claim 8, …wherein the method includes further selectively delivering to the second user a second certain communication assistant service communication in dependence on processing of the stored topic content (para [0113] As shown in FIG. 10, the emotion card 1000 may comprise at least one of topic, emotion, time period, reason, cure strategy and effectiveness.) according to multiple topics (para [0165] The plain texts 1908 may refer to various literal descriptions about psychological topics that are not in a format of QA pair.), wherein the further selectively delivering to the second user is performed while the second user and the user are participating in the certain communication instance, wherein the further selectively delivering includes presenting the second certain communication assistant service communication to the second user without presenting the second certain communication assistant service communication to the user (para [0105] FIG. 9 illustrates an exemplary chat window 900 between a Chabot and a psychologist according to an embodiment. The chat window 900 shows a procedure of inviting a psychologist to talk to a user. The chat flow in the chat window 900 may correspond to the chat flow shown in the chat window 800 in FIG. 8. It can be seen in figure 9 and 8 that the information from the emotion card (i.e. pov record) is only viewable from the psychologist in figure 9 and not seen by the patient in figure 8.),…
	Wu-1 does not explicitly disclose
wherein the knowledge base stores topic content according to multiple topics from processing of a plurality of source documents associated to the multiple topics, wherein the selectively delivering to the second user a certain communication assistant service communication is performed responsively to a first query of the knowledge base, and wherein the first query of the knowledge base is {H2380420 1} 5Application No.: 15/820,974Docket No.: END920170134US02 selectively performed responsively to an examining of communication content of the second user during the certain communication instance with use of natural language processing resulting in a determination that the second user wishes to know the point of view of the user,
wherein the further selectively delivering to the second user the second certain communication assistant service communication is performed responsively to a second query of the knowledge base, and wherein the second query of the knowledge base is selectively performed responsively to an examining of communication content of the second user during the certain communication instance with use of natural language processing resulting in a determination that the second user wishes to know more about a certain topic.
However, Wu-2 teaches
wherein the knowledge base stores topic content according to multiple topics from processing of a plurality of source documents associated to the multiple topics (para [0087] An existing topic database can be obtained in a similar way by dependency parsing the web-sites and/or chatbot's large-scale chat logs in chat sessions.), wherein the selectively delivering to the second user a certain communication assistant service communication is performed responsively to a first query of the knowledge base (para [0078 ] A user input 130 as utilized herein refers to a user question, a user query 127, a user comment, a user answer, or any other user information input and intended for the conversation with the chat bot 100 and/or other users 102 in the conversation.), and wherein the first query of the knowledge base is {H2380420 1} 5Application No.: 15/820,974Docket No.: END920170134US02 selectively performed responsively to an examining of communication content of the second user during the certain communication instance with use of natural language processing resulting in a determination that the second user wishes to know the point of view of the user (para [0080] For example, in the group conversation between User 1, User 2, User 3, User 4, and the chat bot 100 as shown in the user interface (UI) illustrated in FIG. 3A, the chat bot 100 collects the user input 130 from User 1: “Anybody coming to happy hour tonight?”; User 1 wants to know if another user wants to go to happy hour.),
wherein the further selectively delivering to the second user the second certain communication assistant service communication is performed responsively to a second query of the knowledge base, and wherein the second query of the knowledge base is selectively performed responsively to an examining of communication content of the second user during the certain communication instance with use of natural language processing resulting in a determination that the second user wishes to know more about a certain topic (para [0091] Accordingly, the candidate nouns for the example sentence above include “happy hour” and “anyone”. Since “anyone” is closer to a pronoun, “happy hour” is selected as the topic keyword by the topic detection system 112 for the example sentence provided above. Further, the topic detection system 112 may identify that an input is a query and that the query input is associated with one or more topics. In response to identifying the query 127, the response prediction system 116 may collect the query 127 and associated one or more topics from the topic detection system 112. As such, topic detection system 112 may associate every sentence with one or more topic or topic keywords.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the chatbot of Wu-1 with the topic detector of Wu-2
Doing so would allow for multiple topic intelligent automated chatting capable of tracking multiple topics in a conversation with users and providing contextually and emotionally appropriate responses. The contextually and emotionally appropriate responses for multiple topic conversations improves the user’s trust and engagement with the chatbot (para [0071]).
Regarding Claim 15,
Wu-1 teaches the system of claim 14. 
	Wu-1 does not explicitly disclose
wherein the one or more factor includes an age factor, wherein the confidence weight corresponding to the point of view record is adjusted based on age of the point of view record.
However, Wu-2 teaches
wherein the one or more factor includes an age factor (para [0092] If a determined topic has not been discussed by any user in the conversation for 23 hour, the timing of this topic is 23 hours. In some aspects, the timing threshold is 1 week, 3 days, 1 day, 12 hours, 6 hours, 5 hours, 1 hour, 30 minutes, 20 minutes, 10 minutes, or 5 minutes.), wherein the confidence weight corresponding to the point of view record is adjusted based on age of the point of view record (Para [0115] The topic engagement system 142 links each determined topic to any user engaged in (or provides input that relates to) that determined topic and scores the determined topic based on the number of engaged users or users linked to the topic, frequency of the topic (how many times the topic is discussed in the conversation), timing of the topic (or how recently the topic was discussed by one or more users), and/or the emotion label 115 of the topic.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the chatbot of Wu-1 (para [0005] One aspect of the disclosure is directed to a system for a multiple topic chat bot.) with the chatbot of Wu-2 (para [0001] Artificial Intelligence (AI) chatbot is becoming more and more popular, and is being applied in an increasing number of scenarios.).
Doing so would allow for capturing a user's emotions that they would not otherwise disclose to another person, and that this ability to communicate with the chatbot of Wu-1 can further be improved by providing the most appropriate cure strategy (para [0036] Instead of talking to real world people about sufferings or stresses, it is easier for a person to talk to a chatbot with angry words, sad words, dirty words, etc., since the person knows that these words will not actually hurt anybody in the real world. This opens a door for detecting people' negative emotions and further providing a corresponding cure strategy.). Adding this further contextual information about the emotions of Wu-2 can help improve the accuracy of the chatbot, thereby improving the user experience of Wu-1 as well (para [0037] As a person talks more and more with a chatbot, an emotion curve across timeline may be generated to better analyze the person's emotional change during a time period. This information may be further used for building a responding cure strategy for the person.).
Regarding Claim 16,
Wu-1 teaches the system of claim 14. 
	Wu-1 does not explicitly disclose
wherein the one or more factor includes an age factor, wherein the confidence weight corresponding to the point of view record is adjusted based on a context factor, wherein the confidence weight corresponding to the {H2380420 1} 8Application No.: 15/820,974Docket No.: END920170134US02 point of view record is adjusted based on similarity of context associated to the point of view record to context of the certain communication instance.
However, Wu-2 teaches 
wherein the one or more factor includes an age factor (Para [0115] The topic engagement system 142 links each determined topic to any user engaged in (or provides input that relates to) that determined topic and scores the determined topic based on the number of engaged users or users linked to the topic, frequency of the topic (how many times the topic is discussed in the conversation), timing of the topic (or how recently the topic was discussed by one or more users), and/or the emotion label 115 of the topic.), wherein the confidence weight corresponding to the point of view record is adjusted based on a context factor, wherein the confidence weight corresponding to the {H2380420 1} 8Application No.: 15/820,974Docket No.: END920170134US02 point of view record is adjusted based on similarity of context associated to the point of view record to context of the certain communication instance (para [0115] For example, the topic engagement system 142 may score an identified topic of Happy Hour from the conversation shown in FIG. 2B high because each user in the conversation (User1, User2, User3, and User4) is engaged in the conversation, because User1, User3, and User4 had a positive sentiment to the happy hour topic and para [0111] Agreement refers to how often the two different users agree on opinions or topics. For example, the more topics or opinions the two different users agree on, the higher their agreement score.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the chatbot of Wu-1 (para [0005] One aspect of the disclosure is directed to a system for a multiple topic chat bot.) with the chatbot of Wu-2 (para [0001] Artificial Intelligence (AI) chatbot is becoming more and more popular, and is being applied in an increasing number of scenarios.).
Doing so would allow for capturing a user's emotions that they would not otherwise disclose to another person, and that this ability to communicate with the chatbot of Wu-1 can further be improved by providing the most appropriate cure strategy (para [0036] Instead of talking to real world people about sufferings or stresses, it is easier for a person to talk to a chatbot with angry words, sad words, dirty words, etc., since the person knows that these words will not actually hurt anybody in the real world. This opens a door for detecting people' negative emotions and further providing a corresponding cure strategy.). Adding this further contextual information about the emotions of Wu-2 can help improve the accuracy of the chatbot, thereby improving the user experience of Wu-1 as well (para [0037] As a person talks more and more with a chatbot, an emotion curve across timeline may be generated to better analyze the person's emotional change during a time period. This information may be further used for building a responding cure strategy for the person.).
Regarding Claim 17,
Wu-1 teaches the system of claim 14. 
	Wu-1 does not explicitly disclose
wherein the one or more factor includes an age factor, wherein the confidence weight corresponding to the point of view record is adjusted based on age of the point of view record, wherein the one or more factor includes an age factor, wherein the confidence weight corresponding to the point of view record is adjusted based on a context factor, wherein the confidence weight corresponding to the point of view record is adjusted based on similarity of context associated to the point of view record to context of the certain communication instance.
However, Wu-2 teaches
wherein the one or more factor includes an age factor (para [0092] If a determined topic has not been discussed by any user in the conversation for 23 hour, the timing of this topic is 23 hours. In some aspects, the timing threshold is 1 week, 3 days, 1 day, 12 hours, 6 hours, 5 hours, 1 hour, 30 minutes, 20 minutes, 10 minutes, or 5 minutes.), wherein the confidence weight corresponding to the point of view record is adjusted based on age of the point of view record, wherein the one or more factor includes an age factor (Para [0115] The topic engagement system 142 links each determined topic to any user engaged in (or provides input that relates to) that determined topic and scores the determined topic based on the number of engaged users or users linked to the topic, frequency of the topic (how many times the topic is discussed in the conversation), timing of the topic (or how recently the topic was discussed by one or more users), and/or the emotion label 115 of the topic.), wherein the confidence weight corresponding to the point of view record is adjusted based on a context factor, wherein the confidence weight corresponding to the point of view record is adjusted based on similarity of context associated to the point of view record to context of the certain communication instance (para [0115] For example, the topic engagement system 142 may score an identified topic of Happy Hour from the conversation shown in FIG. 2B high because each user in the conversation (User1, User2, User3, and User4) is engaged in the conversation, because User1, User3, and User4 had a positive sentiment to the happy hour topic and para [0111] Agreement refers to how often the two different users agree on opinions or topics. For example, the more topics or opinions the two different users agree on, the higher their agreement score.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the chatbot of Wu-1 (para [0005] One aspect of the disclosure is directed to a system for a multiple topic chat bot.) with the chatbot of Wu-2 (para [0001] Artificial Intelligence (AI) chatbot is becoming more and more popular, and is being applied in an increasing number of scenarios.).
Doing so would allow for capturing a user's emotions that they would not otherwise disclose to another person, and that this ability to communicate with the chatbot of Wu-1 can further be improved by providing the most appropriate cure strategy (para [0036] Instead of talking to real world people about sufferings or stresses, it is easier for a person to talk to a chatbot with angry words, sad words, dirty words, etc., since the person knows that these words will not actually hurt anybody in the real world. This opens a door for detecting people' negative emotions and further providing a corresponding cure strategy.). Adding this further contextual information about the emotions of Wu-2 can help improve the accuracy of the chatbot, thereby improving the user experience of Wu-1 as well (para [0037] As a person talks more and more with a chatbot, an emotion curve across timeline may be generated to better analyze the person's emotional change during a time period. This information may be further used for building a responding cure strategy for the person.).
Regarding Claim 18,
Wu-1 teaches the system of claim 14, 
…wherein the user and the second user are human users (fig. 9; para [0105] FIG. 9 illustrates an exemplary chat window 900 between a Chabot and a psychologist according to an embodiment. The chat window 900 shows a procedure of inviting a psychologist to talk to a user. The chat flow in the chat window 900 may correspond to the chat flow shown in the chat window 800 in FIG. 8. Figure 8 & figure 9 show a chat flow (i.e. Communication instance) between at least three users, a chatbot, a psychologist, and a patient. The patient is the first user and the psychologist is the second user), and wherein the delivering includes selectively performing the delivering so that the communication assistant service communication is presented to the second user without presenting the communication assistant service communication to the user (para [0105] FIG. 9 illustrates an exemplary chat window 900 between a Chabot and a psychologist according to an embodiment. The chat window 900 shows a procedure of inviting a psychologist to talk to a user. The chat flow in the chat window 900 may correspond to the chat flow shown in the chat window 800 in FIG. 8. It can be seen in figure 9 and 8 that the information from the emotion card (i.e. pov record) is only viewable from the psychologist in figure 9 and not seen by the patient in figure 8.).
	Wu-1 does not explicitly disclose
	wherein according to a first factor of the one or more factor the adjusting includes adjusting, prior to the delivering, the confidence weight corresponding to the point of view record based on a value of a timestamp attribute in the point of view record of the user by reducing an amount preconfigured for the point of view of the user older than a threshold timeframe or a ratio proportional to an age of the point of view, such that the second user is informed of the point of view of the user; 
wherein according to a second factor of the one or more factor the adjusting includes adjusting, prior to the delivering, the confidence weight corresponding to the point of view record based on a value of a context attribute in the point of view record of the user by increasing an amount preconfigured for the point of view of the user that had been expressed in a circumstance similar to the communication instance,
	However, Wu-2 teaches
	wherein according to a first factor of the one or more factor the adjusting includes adjusting, prior to the delivering, the confidence weight corresponding to the point of view record based on a value of a timestamp attribute in the point of view record of the user by reducing an amount preconfigured for the point of view of the user older than a threshold timeframe (para [0092] If a determined topic has not been discussed by any user in the conversation for 23 hour, the timing of this topic is 23 hours. In some aspects, the timing threshold is 1 week, 3 days, 1 day, 12 hours, 6 hours, 5 hours, 1 hour, 30 minutes, 20 minutes, 10 minutes, or 5 minutes.) or a ratio proportional to an age of the point of view, such that the second user is informed of the point of view of the user (Para [0115] The topic engagement system 142 links each determined topic to any user engaged in (or provides input that relates to) that determined topic and scores the determined topic based on the number of engaged users or users linked to the topic, frequency of the topic (how many times the topic is discussed in the conversation), timing of the topic (or how recently the topic was discussed by one or more users), and/or the emotion label 115 of the topic.); 
wherein according to a second factor of the one or more factor the adjusting includes adjusting, prior to the delivering, the confidence weight corresponding to the point of view record based on a value of a context attribute in the point of view record of the user by increasing an amount preconfigured for the point of view of the user that had been expressed in a circumstance similar to the communication instance (para [0115] For example, the topic engagement system 142 may score an identified topic of Happy Hour from the conversation shown in FIG. 2B high because each user in the conversation (User1, User2, User3, and User4) is engaged in the conversation, because User1, User3, and User4 had a positive sentiment to the happy hour topic and para [0111] Agreement refers to how often the two different users agree on opinions or topics. For example, the more topics or opinions the two different users agree on, the higher their agreement score.),
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the chatbot of Wu-1 (para [0005] One aspect of the disclosure is directed to a system for a multiple topic chat bot.) with the chatbot of Wu-2 (para [0001] Artificial Intelligence (AI) chatbot is becoming more and more popular, and is being applied in an increasing number of scenarios.).
Doing so would allow for capturing a user's emotions that they would not otherwise disclose to another person, and that this ability to communicate with the chatbot of Wu-1 can further be improved by providing the most appropriate cure strategy (para [0036] Instead of talking to real world people about sufferings or stresses, it is easier for a person to talk to a chatbot with angry words, sad words, dirty words, etc., since the person knows that these words will not actually hurt anybody in the real world. This opens a door for detecting people' negative emotions and further providing a corresponding cure strategy.). Adding this further contextual information about the emotions of Wu-2 can help improve the accuracy of the chatbot, thereby improving the user experience of Wu-1 as well (para [0037] As a person talks more and more with a chatbot, an emotion curve across timeline may be generated to better analyze the person's emotional change during a time period. This information may be further used for building a responding cure strategy for the person.).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US-20200082928-A1; hereinafter Wu-1) in view of Wu et al. (US 20180196796 A1; hereinafter Wu-2) and Fukuoka et al. (US-20030126090-A1; hereinafter Fukuoka).
Regarding Claim 7,
Wu-1 teaches the computer implemented method of claim 4, further comprising:
ascertaining that the communication assistant service query is directed to the topic of the communication instance (para [0113] For example, according to the session between the user and the chatbot in FIG. 7, when determining that the feedback from the user is positive, the emotion card 1000 may be generated, based on information extracted from the session between the user and the chatbot, as comprising: Topic=work, which denotes that the topic between the user and the chatbot is about "work";) and that the communication assistant service result is content of the topic stored in the knowledge base para [0050] The chatbot server 120 may connect to or incorporate a chatbot database 122. The chatbot database 122 may comprise information that can be used by the chatbot server 120 for generating responses.); and 
Wu-1 does not explicitly disclose 
adjusting a confidence weight corresponding to the content of the topic based on how frequently the topic is discussed, how recently the content has been cited, how reliable a source reported the content is, a ratio of positive feedbacks on the content of the topic, and combinations thereof.
However, Wu-2 teaches
adjusting a confidence weight corresponding to the content of the topic based on how frequently the topic is discussed (para [0115] The topic engagement system 142 links each determined topic to any user engaged in (or provides input that relates to) that determined topic and scores the determined topic based on the number of engaged users or users linked to the topic, frequency of the topic (how many times the topic is discussed in the conversation)), how recently the content has been cited (para [0092] The timing of a topic refers to how recently the topic was last discussed in a conversation.), …, a ratio of positive feedbacks on the content of the topic, and combinations thereof (para [0111] The more positive the inputs between the users in the conversation, the higher the sentiment score between the two users.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the chatbot of Wu (para [0005] One aspect of the disclosure is directed to a system for a multiple topic chat bot.) with the chatbot of Wu2 (para [0001] Artificial Intelligence (AI) chatbot is becoming more and more popular, and is being applied in an increasing number of scenarios.).
Doing so would allow for capturing a user's emotions that they would not otherwise disclose to another person, and that this ability to communicate with the chatbot of Wu-1 can further be improved by providing the most appropriate cure strategy (para [0036] Instead of talking to real world people about sufferings or stresses, it is easier for a person to talk to a chatbot with angry words, sad words, dirty words, etc., since the person knows that these words will not actually hurt anybody in the real world. This opens a door for detecting people' negative emotions and further providing a corresponding cure strategy.). Adding this further contextual information about the emotions of Wu-2 can help improve the accuracy of the chatbot, thereby improving the user experience of Wu-1 as well (para [0037] As a person talks more and more with a chatbot, an emotion curve across timeline may be generated to better analyze the person's emotional change during a time period. This information may be further used for building a responding cure strategy for the person.).

Fukuoka (US 20030126090 A1) teaches
how reliable a source reported the content is (para [0193] Rule No. 21: "Uses a trustworthy topic." In particular, a context pattern that includes topics involving a data enterer whose reliability is believed to be high, or a context pattern for which the proportion of such topics is a certain amount or more, is provided a score of +2.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Wu’s method of determining a conversation topic with Fukuoka’s method of determining a conversation topic.  
Doing so would allow for determining a conversation context pattern (para [0011] An output system message is decided by selecting one of context patterns that can occur in the future and that are predicted based on the marker's current position.).
Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kazi (US 20170220578 A1) – discloses a method for extracting user sentiment.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY K NGUYEN whose telephone number is (571)272-0217. The examiner can normally be reached Mon - Fri 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on 5712723768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.N./Examiner, Art Unit 2121                                                                                                                                                                                                        


/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121